DETAILED ACTION
This Non-Final Office Action is in response to claims filed 1/15/2021.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 2 and 18 are objected to because of the following informalities:  
Claims 2 and 18 recite the limitation of viewing angels in the last line of claims 2 and 18. This limitation should read “viewing angles.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation of the motion information in the first line of claim 8. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 8 depends from claim 6. The limitation of “motion information” is first presented in claim 7.
Claim 9 recites the limitation of the plurality of second images in the first line of claim 9. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 9 depends from claim 6. The limitation of “a plurality of second images” is first presented in claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 10-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (US 2016/0205317 A1), hereinafter Kimura.
Claim 1
Kimura discloses the claimed imagery method, comprising: 
obtaining a plurality of images (e.g., images 01 to 18 in Figure 3) of an object (e.g., person in Figure 3), the plurality of images being captured by one or more imaging devices (i.e. camera 300) within a period of time while the object is being tracked (see ¶0077-0078, with respect to the example in Figure 3, regarding that a series of images 01 to 18 are received from the camera); and 
selecting one or more images (e.g., image 14 in Figure 3) related to a moment from the plurality of images based on a selection rule (see ¶0079, with respect to the example in Figure 3, regarding image 14 is selected for the impact occurrence time detected from sensor data; ¶0064, regarding the use of a predetermined motion pattern to identify an impact).
Kimura further discloses that a plurality of triggers each are configured to trigger at least one of a starting time or a stopping time of the period of time for capturing the plurality of images, the plurality of triggers including a detection based on motion/state estimation of the object (see ¶0064-0066, with respect to Figure 2, regarding that camera control unit 211 transmits the photographing start/end command to camera 300 according to the photographing start/end command acquired from the analysis result processing unit 209 or the start/end command generated by the smartphone 200, where the start/end command generated by analysis result processing unit 209 is based on the analysis result of sensor data analysis unit 207 that specifies a time at which a predetermined motion pattern occurs in an object, as described in ¶0064-0065, and the start/end command generated by the smartphone 200 is provided by the measurement start 2020 and cancel 2050 buttons, as described in ¶0107-011, with respect to Figures 7 and 8).
Claim 3
Kimura further discloses that the claimed method comprises maintaining the plurality of images in an image buffer (see ¶0068, regarding the image retention unit 231 functions as a buffer with a predetermined size).
Claims 4 and 19
Kimura further discloses that the claimed method comprises causing the one or more imaging devices to start or stop capturing the plurality of images upon receiving one or more of the plurality of triggers (see ¶0064-0066, with respect to Figure 2, regarding that camera control unit 211 transmits the photographing start/end command to camera 300 according to the photographing start/end command acquired from the analysis result processing unit 209 or the start/end command generated by the smartphone 200, where the start/end command generated by analysis result processing unit 209 is based on the analysis result of sensor data analysis unit 207 that specifies a time at which a predetermined motion pattern occurs in an object, as described in ¶0064-0065, and the start/end command generated by the smartphone 200 is provided by the measurement start 2020 and cancel 2050 buttons, as described in ¶0107-011, with respect to Figures 7 and 8).
Claim 5
Kimura further discloses that the plurality of triggers further include an indicator that is detected from a previously-captured image of the object or a signal received from the object (see ¶0064-0066, with respect to Figure 2, regarding that camera control unit 211 transmits the photographing start/end command to camera 300 according to the photographing start/end command acquired from the analysis result processing unit 209 or the start/end command generated by the smartphone 200, where the start/end command generated by analysis result processing unit 209 is based on the analysis result of sensor data analysis unit 207 that specifies a time at which a predetermined motion pattern occurs in an object, as described in ¶0064-0065, and the start/end command generated by the smartphone 200 is provided by the measurement start 2020 and cancel 2050 buttons, as described in ¶0107-011, with respect to Figures 7 and 8). 
Claim 6
Kimura further discloses that the claimed method comprises buffering the plurality of images at a frequency that is predetermined or dynamically configured based on a rule (see ¶0068, regarding that the images are stored in a buffer at a predetermined interval or frame rate). 
Claim 7
Kimura further discloses that the plurality of images are a plurality of first images (e.g., images 01 to 18 of Figure 6), the method further comprising: 
obtaining a plurality of second images (e.g., images 06 to 18) that are used to track the object (see ¶0093-0096, regarding the selection of a plurality of images in a section determined based on a start time and an end time of a continuous motion pattern detected from the sensor data as a series of frame images forming a moving image); and 
determining motion information of the object from the plurality of second images that are used to track the object (see ¶0093-0096, regarding the detection of the “take-back” motion and “follow-through” motion from the detected continuous motion pattern).
Claim 10
Kimura further discloses that the claimed method comprises: 
receiving one or more location signals from the object (see ¶0051, regarding sensor device 100 transmits sensor data regarding position of the user); and 
determining motion information of the object based on the one or more location signals received from the object (see ¶0064, regarding the determination of a predetermined motion pattern occurring in a user based on the received sensor data).
Claim 11
Kimura further discloses that the claimed method comprises synchronizing the motion/state estimation of the object with the plurality of images that are captured using the one or more imaging devices (see ¶0062, regarding the synchronization of the sensor data and the images with reference to a time).
Claim 12
Kimura further discloses that selecting the one or more images related to the moment from the plurality of images based on the selection rule includes: 
determining a time interval based on the selection rule (see ¶0068-0069, regarding that the images are continuously photographed at a predetermined interval specified by the sensor data analysis unit 207); and 
selecting the one or more images based on the time interval (see ¶0069, regarding the selection of one or more images from the series of images).
Claim 13
Kimura further discloses that selecting the one or more images related to the moment from the plurality of images based on the selection rule includes selecting the one or more images based on the motion/state estimation of the object (see ¶0077-0079, with respect to the example in Figure 3, regarding the selection of image 14 based on the sensor data).  
Claim 14
Kimura further discloses that the claimed method comprises storing the selected one or more images in an image buffer (see ¶0070).
Claim 15
Kimura further discloses that the claimed method comprises identifying an image from the selected one or more images based on a user input (see ¶0119, with respect to Figure 12, regarding the manipulation of the screen so as to stop and seek).
Claim 17
Kimura discloses the claimed imagery system (see Figures 1 and 2), comprising one or more microprocessors, and a controller running on the one or more microprocessors (see components of Figures 2), wherein the controller operates to perform the method discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Martirosyan et al. (US 2018/0046187 A1), hereinafter Martirosyan.
Claims 2 and 18
Kimura does not further disclose that the claimed method comprises: 
controlling the one or more imaging devices to capture the plurality of images of the object from different angles simultaneously within the period of time, the plurality of images corresponding to a plurality of viewing angles relative to the object, and the plurality of viewing angles being different from each other; 
wherein selecting the one or more images related to the moment from the plurality of images based on the selection rule includes: 
selecting, from the plurality of images, the one or more images related to the moment and corresponding to one or more viewing angles selected from the plurality of viewing angels.
Kimura further discloses that camera 300 is located at a position at which the user who is playing a sport can be photographed in ¶0054, so as to capture particular important moments, such as jumping moments, landing moments, and technique decision moments, as described in ¶0003. It would be obvious to modify the positioning of camera 300 to be provided on an unmanned aerial vehicle that is commonly used for taking images of athletes, e.g., skier 102 in Figure 11 of Martirosyan that may also perform jumping, landing, and technique decision moments.
Specifically, Martirosyan discloses a similar method where two or more cameras (similar to the one or more imaging devices taught by Kimura) track user 102 or other physical object (see ¶0033), where the cameras are provided with spatial offsets from each other, as depicted in Figure 6, so as to capture a plurality of images in sequence (similar to the plurality of images taught by Kimura) of the human subject 102 (similar to the object taught by Kimura) from different angles simultaneously over an elapsed time (similar to the period of time taught by Kimura) (see ¶0037). Given that the images have overlapping fields of view, as described in ¶0037 and depicted in Figure 6, it is clear that the plurality of images in sequence correspond to a plurality of viewing angles relative to the human subject 102, where the human subject 102 may be detected by multiple cameras, and the plurality of viewing angles being different from each other, as depicted in Figure 6. 
Since the systems of Kimura and Martirosyan are directed to the same purpose, i.e. tracking a human via one or more cameras, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kimura, so as to further control the one or more imaging devices to capture the plurality of images of the object from different angles simultaneously within the period of time, the plurality of images corresponding to a plurality of viewing angles relative to the object, and the plurality of viewing angles being different from each other, wherein selecting the one or more images related to the moment from the plurality of images based on the selection rule includes selecting, from the plurality of images, the one or more images related to the moment and corresponding to one or more viewing angles selected from the plurality of viewing angels, in light of Martirosyan, with the predictable result of keeping the subject in view while avoiding a collision with another object in the physical environment (¶0072 of Martirosyan).
Claim 9
Due to the rejection of claim 9 under 35 U.S.C. 112(b), prior art is applied liberally to the claim language.
Kimura does not clearly disclose that the plurality of second images that are used to track the object are captured using one or more image sensors that are arranged differently from the one or more imaging devices. However, Martirosyan discloses a system in which two or more cameras are provided with spatial offsets from each other, as depicted in Figure 6, so as to capture a plurality of images in sequence (similar to the plurality of second images taught by Kimura) for tracking user 102 (similar to the object taught by Kimura) (see ¶0033). Given that the images have overlapping fields of view, as described in ¶0037 and depicted in Figure 6, it is clear that the plurality of images in sequence using the multiple cameras provide one or more image sensors that are arranged differently from each other for capturing user 102.
Since the systems of Kimura and Martirosyan are directed to the same purpose, i.e. tracking a human via one or more cameras, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kimura, such that the plurality of second images that are used to track the object are captured using one or more image sensors that are arranged differently from the one or more imaging devices, in light of Martirosyan, with the predictable result of keeping the subject in view while avoiding a collision with another object in the physical environment (¶0072 of Martirosyan).
Claim 16
While Kimura further discloses that camera 300 is located at a position at which the user who is playing a sport can be photographed in ¶0054, so as to capture particular important moments, such as jumping moments, landing moments, and technique decision moments, as described in ¶0003, Kimura does not further disclose that the plurality of images of the object are received from an unmanned aerial vehicle (UAV). However, it would be obvious to modify the positioning of camera 300 to be provided on an unmanned aerial vehicle that is commonly used for taking images of athletes, e.g., skier 102 in Figure 11 of Martirosyan that may also perform jumping, landing, and technique decision moments
Specifically, Martirosyan discloses a similar method where images (similar to the plurality of images taught by Kimura) that track user 102 (similar to the object taught by Kimura) or other physical object are received from an unmanned aerial vehicle (UAV) (see ¶0033, regarding image capture devices provided onboard UAV 100 for tracking user 102).
Since the systems of Kimura and Martirosyan are directed to the same purpose, i.e. tracking a human via one or more cameras, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kimura, such that the plurality of images of the object are received from an unmanned aerial vehicle (UAV), in light of Martirosyan, with the predictable result of tracking and capturing images of a human subject in environments where the human subject skis off of a jump or performs an acrobatic maneuver in mid-air (¶0082 of Martirosyan).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Ren et al. (US 2016/0092727 A1), hereinafter Ren.
Claim 8
Due to the rejection of claim 8 under 35 U.S.C. 112(b), prior art is applied liberally to the claim language.
Kimura does not disclose that the motion information of the object is obtained by analyzing a movement of a bounding box that is used to identify the object in the plurality of second images that are used to track the object. However, Ren discloses the known technique of analyzing a movement of a bounding box that is used to identify a person (similar to the object taught by Kimura) (see ¶0034-0037, with respect to Figure 7). It would be reasonable to apply this known technique to the plurality of second images that are used to track the object in Kimura.
Since the systems of Kimura and Ren are directed to the same purpose, i.e. tracking a person via a camera, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kimura, such that the motion information of the object is obtained by analyzing a movement of a bounding box that is used to identify the object in the plurality of second images that are used to track the object, in light of Ren, with the predictable result of allocating portions of video images for matching keypoints representative of a human (¶0018 of Ren).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martirosyan in view of Kimura.
Claim 20
Martirosyan discloses the claimed unmanned aerial vehicle (UAV) (i.e. UAV 100, with respect to Figure 13, described in ¶0091), comprising a memory (i.e. memory 1316) that stores one or more computer-executable instructions (see ¶0091) and one or more processors (i.e. memory controller 1314 and processor 1312) configured to access the memory and execute the computer-executable instructions (see ¶0091, ¶0097) to perform the method described in the rejection of claim 1, with respect to Kimura.
Since the systems of Martirosyan and Kimura are directed to the same purpose, i.e. tracking a human via one or more cameras, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Martirosyan, so as to incorporate the method of claim 1, in light of Kimura, with the predictable result of specifying an important moment among continuous motions of a subject and extracting the important motion as an image (¶0006 of Kimura).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661